1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The substitute specification filed June 14, 2021 has been entered.  However, it should be noted that the substitute specification does not include the subject matter added by the preliminary amendment filed May 21, 2021.  The change to the specification included in the preliminary amendment filed May 21, 2021 does not form part of the current specification.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	The specification has not been amended to include an incorporation-by-reference to the sequence listing.  See 37 CFR 1.821(c)(1) and MPEP 2422.03(a).  The incorporation-by-reference statement should be inserted at page 1 of the specification, after the claim for priority.  See 37 CFR 1.77(b)(5).
	Correction is required.
	The computer readable form of the Sequence Listing filed May 21, 2021 was approved by STIC.  Upon amendment of the specification as set forth above, the Sequence Listing will be approved.
4.	The disclosure is objected to because of the following informalities:  The claim for priority set forth at page 1, lines 5-6, of the substitute specification is not the same as the claim for priority set forth in the Application Data Sheet filed May 21, 2022.  While there is no longer a requirement for a claim for priority to be present in the specification, if one is present, it must be identical to the one set forth in the Application Data Sheet.  The Brief Description of Figures 3, 14, and 16, at pages 5, 7, and 8 of the specification, indicates that these figures are color drawings.  However, this application was not filed with color drawings.  Either the specification must be amended to remove any reference to colors in the drawings, or color drawings must be filed in accordance with 37 CFR 1.84(a)(2).  Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 12-14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The terminology used to recite the amino acid sequences in instant claims 6, 12-14, and 18 is unclear.  Claims 6, 12, and 18 recite sequences using both upper case and lower case letters.  Claims 13 and 14, in contrast, recite sequences using upper case letters and underlined lower case letters, plus some of the letters are italicized.  The Sequence Listing filed on May 21, 2021 does not provide any indication or guidance as to how these format differences in the amino acid abbreviations are to be interpreted.  The specification at page 9, lines 1-3, indicates that for the peptide sequences “disclosed herein”, lower case and underlined letters denote amino acids in a D-configuration.  However, this section of the specification does not indicate how lower case but non-underlined letters are to be interpreted, and is silent as to the meaning of italicized letters.  The specification at page 16, line 7 - page 17, line 2, apparently limited to the peptides recited in Table 2, indicates that lower case and underlined letters denote D-amino acids; turn residues are shown in italics; and disulfide-bonded cysteines in AP407 are shown in bold.  Firstly, none of the sequences recited in the claims are identical to the sequences recited in Table 2, and therefore it is unclear to what extent the disclosure at page 16, line 7 - page 17, line 2, can be relied upon to interpret the sequences recited in the claims.  Secondly, this section of the specification does not indicate how lower case but non-underlined letters are to be interpreted.  Thirdly, the print quality of claims 13 and 14 is insufficient to determine whether or not there might be additional boldface residues (see especially the M, W, and L residues present in SEQ ID NO:3).  In order to interpret and reconcile the conflicting disclosure and claim terminology, it might be necessary for Applicant explicitly to recite claim terminology definitions in each of the claims reciting a sequence.
6.	Claims 1-12, 14, and 16-18 are objected to because of the following informalities:  At claim 1, line 2, and claim 7, line 3, “effective” should be deleted and should be re-inserted before “to treat” and “to limit”, respectively.  SEQ ID NOS should be inserted after the amino acid sequences set forth in claim 14.  See 37 CFR 1.821(d).  At claim 16, line 1, “peptide” should be changed to “peptides”.  Appropriate correction is required.
7.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6, 8-11, and 16-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 and 12-14 of prior U.S. Patent No. 11,033,604. This is a statutory double patenting rejection.
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,033,604. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘604 patent clearly anticipate the instant claims.  Note that claims to a species clearly anticipate claims drawn to a genus.
9.	Instant claims 1-5 and 7-10 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/622,722 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 6 and 11-18 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/622,722 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose an α-sheet peptide comprising Inventors’ SEQ ID NO:8; does not disclose the specific α-sheet peptides which are not N-terminally acetylated and C-terminally amidated (compare, e.g., Figure 8; page 8, last paragraph; and page 26, line 17 - page 27, line 2; of the provisional application); does not disclose peptides as currently recited in instant claims 6, 12-14, and 18, defined using “comprising” and “comprises” terminology, in which additional chemical moieties, e.g., amino acid residues, can be present and covalently attached to either terminus of the amino acid sequences (the disclosure of two species of peptides in the provisional application does not provide written descriptive support for the broader genuses of peptides recited in instant claims 6, 12-14, and 18);
does not disclose placing an α-sheet peptide on a medical device or on a surface of a medical device; and does not disclose combining an α-sheet peptide with a pharmaceutically acceptable carrier.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 7, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daggett et al (U.S. Patent Application Publication 2016/0031952).  Daggett et al teach a peptide corresponding to Inventors’ SEQ ID NO:4.  Daggett et al also teach their peptides in combination with a pharmaceutically acceptable carrier.  See Figure 5, Peptide #10, also identified as SEQ ID NO:150; and paragraphs [0245] and [0247].  With respect to instant claims 7 and 12, Daggett et al teach administering their alpha-sheet peptides to subjects in order to treat various amyloid diseases.  See, e.g., paragraphs [0052], [0244], and [0255] - [-259].  Further, all subjects are inherently at risk of a bacterial infection comprising biofilm formation.  Note that claim 7 does not require the subject to actually be infected by the bacteria, and does not specify the degree of risk or the time period over which the degree of risk must be calculated.  Accordingly, because Daggett et al teach administering the same alpha-sheet peptides to the same subjects according to the same method steps as are claimed by Inventors, inherently bacterial biofilm development will be limited, e.g. prevented, in the treatment method of Daggett et al to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the treatment method of Daggett et al and the instant claimed method to shift the burden to Inventors to provide evidence that the instant claimed method is unobviously different than the treatment method of Daggett et al.
12.	Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Bleem et al article (Biofilms and Microbiomes, Vol. 3, pages 1-10, published online 03 July 2017), including the Supplementary Information.  The Bleem et al article, at Table S1 of the Supplementary Information, teaches alpha-sheet peptides identical to Inventors’ alpha sheet peptides identified as SEQ ID NOS:1-4.  The alpha-sheet peptide AP407 taught by the Bleem et al article also comprises disulfide-linked cysteine residues.  The peptides of the Bleem et al article are dissolved in phosphate or acetate buffer (see Figure S1 of the Supplementary Information), which buffers correspond to the pharmaceutically acceptable carrier of instant claim 15.
13.	The examiner maintains his position for the reasons set forth during prosecution of the parent application.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 23, 2022